                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       6:18cr2
                                                    )
ANTHONY GOODMAN,                                    )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All pretrial motions filed on

behalf of the defendant, Anthony Goodman, are DISMISSED:

       SO ORDERED, this 6th day of November 2019.




                                             ______________________________
                                             __________
                                                     ________________
                                                      _             ___
                                                                      ____
                                             CHRISTOPHER
                                             CHRI
                                                R STO
                                                RI  OPHHER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
